Opinion issued March 4, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00002-CV
                           ———————————
             IN THE INTEREST OF A.C., K.L.C. III, AND L.C.



                   On Appeal from the 306th District Court
                          Galveston County, Texas
                       Trial Court Case No. 18CP0096


                         MEMORANDUM OPINION

      Appellant, K.L.C. II (“Father”), appeals the Order of Termination,

terminating his parental rights to his children, A.C., K.L.C. III, and L.C. In four

issues on appeal, Father argues that (1) the evidence was legally and factually

insufficient that he engaged in one or more acts to support termination of his

parental rights; (2) the evidence was legally and factually insufficient that
termination was in the best interest of the children; (3) the trial court abused its

discretion when it appointed a non-parent as conservator of the children; and (4) he

was denied the effective assistance of counsel before, during, and after trial, which

caused harm and the rendition of an improper judgment.

      We affirm.

                                    Background

      T.C. (“Mother”) and Father have three children, A.C., K.L.C. III, and L.C.,

who are the subject of this suit. An investigation of Mother began in April 2018

after appellee, the Department of Family and Protective Services (the

“Department” or “DFPS”), received an allegation of neglectful supervision of the

children by Mother’s boyfriend, a drug dealer who had recently broken into

Mother’s home. In May 2018, after Mother and her children tested positive for

drugs, the children were removed from the home and placed with foster parents,

Thomas and Twila Richey.1 On June 18, 2019, the Department sought termination

of Mother’s and Father’s parental rights. As relevant here, the Department sought

termination of Father’s parental rights pursuant to Texas Family Code section

161.001(b)(1)(D), (E), (K), (N), (O), and (P).2


1
      On November 1, 2019, the foster parents intervened in the suit.
2
      See TEX. FAM. CODE § 161.001(b)(1)(D), (E), (K), (N), (O), (P).


                                           2
      The parties proceeded to trial on December 16, 2019, despite Father not

participating in person or by telephone.3      The trial court heard the following

evidence and testimony:

      Andrew Mennen

      In April 2018, Andrew Mennen, a DFPS investigator, said he became

involved in the case because Mother’s boyfriend, Edwin, broke into Mother’s

residence. Mennen met with A.C. at her school and learned that Edwin had

threatened to punch her and her brothers, she was afraid of him, and he spanked

her brothers hard.        Following a drug test, Mother tested positive for

methamphetamines and amphetamines, and upon the Department’s request,

Mother placed the children with Twila Richey. Mennen spoke with Father, who

was currently living in Pennsylvania, and Father said he wanted his children to

move to Pennsylvania. At that time, Father had two Texas warrants for his arrest

for terroristic threats against Mother and he was on probation for DWI in

Pennsylvania. Mennen testified that Father was upset that all of the kids tested

positive for drugs. A.C. and L.C. tested positive for meth and K.L.C. III tested

positive for meth, amphetamines, and cocaine. When asked if Father indicated any

awareness of Mother’s drug use, Mennen answered, “Well, he suspected drug use.”


3
      Before trial, Mother filed an unrevoked or irrevocable affidavit of relinquishment
      of parental rights and is not a party to this appeal.

                                           3
Mennen clarified that when Father stated that he suspected drug use, he had been

living in Pennsylvania for approximately a year.

      Mennen also testified that Mother expressed concern about the children’s

safety in Father’s care. When asked about Mother’s concerns, Mennen testified

that “[s]he didn’t think he would take care of the kids,” Father “had an alcohol

problem,” he “wouldn’t stop drinking,” she “described him as violent,” and he

“beats [the children’s] asses raw.” He further testified that “I want to say there

were two incidents where he threatened to kill her prior to the investigation and

one incident where she told me he threatened to kill her during the investigation.

She told me that he had raped her in the past and she believed that he was on

probation at that time for DUI.”

      After Father expressed that he wanted to pick up the children, Mennen

responded that because of the open warrants, Father would be arrested if he came

to Texas and that Mennen was “personally worried about the kids in his care, just

given all the facts.”

      Mennen also testified to an incident when Father and Mother were driving

next to each other around the time that Father was leaving Texas for Pennsylvania

and Father “made a gesture of a gun to a head and he was like cocking the trigger

with his thumb. [Mother] called him and asked if he was serious. He said he was,




                                         4
that he was going to kill her and he had a plan to do it.” Mennen testified that he

thought the children were in Mother’s car when this incident occurred.

      Eric Kemmerer

      Eric Kemmerer, a conservatorship caseworker assigned to the children

around September 2018, testified that he did not make contact with Father because

Father’s attorney instructed him not to have contact with Father.         Kemmerer

further testified that the Department filed a service plan for Father, Father did not

complete the plan, Father did not provide him with any proof of completing any

services, and Father did not provide a release to allow Kemmerer to verify

completion of any services.

      Kemmerer agreed that the children were placed with Twila Richey and her

husband during the investigation, he has no concerns with the placement, the

children are a part of their new family, and they are thriving in their current

placement. While in the care of the Richeys, the children have been healthier and

happier, and K.L.C. III and L.C.’s speech problems have improved. He also

testified that for the last 18 months while the children were with their foster

parents, Father had not seen them in person or made attempts to see them.

Regarding phone calls, Kemmerer knew that Father had phoned the children three

times in the past 18 months. Kemmerer testified that the Department wants the

court to terminate Father’s parental rights and that it would be in the children’s


                                         5
best interest because “[Father] is violent, and I don’t think he needs to be around

these children.” Kemmerer stated that if the court terminates parental rights, the

Department wants the Richeys to adopt the children, which would also be in the

children’s best interest.

      On cross-examination, Kemmerer testified that he never told Father that he

was not allowed to see the children and that he would have allowed Father to visit

the children had he chosen or wanted to do so. When asked if Father made any

attempts to see his children, Kemmerer answered, “No.” Kemmerer also testified

that Father was not paying child support toward the children. Kemmerer recalled

that Father never asked who he could see outside Texas to complete his services,

and Father’s attorney likewise did not request who Father could see in

Pennsylvania. Kemmerer agreed that Father’s completion of a DWI probation in

Pennsylvania had nothing to do with his current service plan. After he was asked

again about Father’s family service plan, Kemmerer agreed that Father had one but

that he did not do everything on the plan. When asked specifically what Father did

not do on the service plan, Kemmerer responded, “Everything.”

      Leanna Amerson

      Leanna Amerson, an advocate from CASA, testified that the children have

been living with foster parents since May 2018. When the children were removed,

they were “quiet, to themselves, almost standoff-ish” and they needed dental work


                                        6
such as cavities filled. When asked how the children are now, Amerson answered,

“they’re funny, talkative” and “I think they have changed, incredibly, especially

with just their overall demeanor is improved.” Amerson agreed that the children

have significantly improved since the children were placed with the foster parents.

Amerson testified that although both of the boys had speech delays, such as not

talking at the time of removal, both boys now talk. Amerson said the foster parents

have a safe and stable home and believes that it is in the children’s best interest to

stay in their current placement because “it’s stable and because it is a nurturing

environment where they’re provided for and cared for and it’s a consistent place

for them.”

      On cross-examination, Amerson testified that she did not believe Father

made arrangements to have any visits with the children. She further testified that

A.C. was not familiar with her extended family because she was not sure which

grandparents were which. In discussing her concern for reuniting the children with

Father, Amerson explained, “the concern about [Father] is just his lack of

cooperation with the family service plan, agitation that I pick up in my

conversations with him, the history of alcohol, the abuse, the violent history, and

just the fact that he left and started a new family.”

      Amerson admitted that she had previously recommended that relative

adoption was preferred, but she had changed her mind at trial because the Richeys


                                           7
intervened in the suit. Amerson had never noticed any physical abuse from Father,

but acknowledged that Father had been in Pennsylvania since April and she

appeared in the case in August.

      Mother

      Mother testified that when she was 17, she started dating Father, who was

24, and they married in 2010. She testified that domestic violence occurred five

years into their marriage, and she recalled an incident in which Father punched her

and knocked her out after they had an argument. She described the violence as

every other week in the beginning and then towards the end it was daily. She

stated that her children were always sleeping or were not home when the violence

occurred.

      Mother recalled that after they moved to Texas, they initially stayed with an

uncle and aunt. During one weekend on the drive back to the relative’s house,

A.C. made an outcry of being molested by the uncle. After that incident, Mother

and Father moved into their own home and Mother realized that if her daughter

could stand up and say what is wrong, she should be able to stand up to Father.

Mother then got a job, a vehicle, and a home, and she left Father in the beginning

of the summer of 2017. Father moved back to Pennsylvania during the same

summer.




                                        8
      Mother testified that Father threatened her with assaults during the marriage,

and he made death threats after he moved to Pennsylvania. Mother testified that

after Father left, he would say “if he can’t have me, nobody can. And he would

make sure of it.”     Mother agreed that she signed an affidavit of voluntary

relinquishment, that she has an agreement with Twila Richey of continued contact,

and that she is in no place to take care of her children right now. Mother believed

the foster parents were the best place for her children.

      When asked if Father had ever been physically violent with the children,

Mother answered, “He was very hard on them, as far as, like, spankings and

punishment, very hard on them.” When asked if she thought Father was excessive

with the children, Mother testified, “I think he was a little over the line sometimes.

It caused a lot of our fights because I would tell him, ‘You don’t need to do this.

You need to stop.’ And he would just really beat their ass.” Mother testified that

she would be terrified if Father had parental rights to the kids. She testified that

having Father’s parental rights terminated and having the Richeys adopt the

children would be in the children’s best interest.

      On cross-examination, Mother testified that she did not tell Father that she

was using drugs and that because they were no longer together, it was none of his

concern. She agreed that Father left marks and bruises on her, but she hid the

bruises and marks from her kids.


                                          9
      Officer Malmstrom

      Officer Malmstrom, formerly employed with the Texas City Police

Department, testified that he issued a warrant for Father’s terroristic threat against

Mother around November 2017, based on a phone recording provided by Mother,

in which Father stated that he was going to “beat her up and I believe he was going

to shoot her, if I remember” and “he said he was going to assault her and kill her,

shoot her.” At that time of the threats, Father was living in Pennsylvania.

      Twila Richey

      Twila Richey testified that the children had been in her care for about 18

months. When they first came into her care, she recalled that “the boys couldn’t

speak,” they were “standoff-ish and real quiet, hiding all the time,” and “they were

pretty much just scared.” Since coming into her care, the children are “happy” and

“[t]hey’ve grown a lot.” She recalled that the boys had speech delays, which had

improved. She agreed that the children’s maternal grandparents have contacted her

and that she intends to continue that communication. She testified that Father had

called a few times on birthdays and would tell the children he loved them, but the

last time he called, K.L.C. III hung up on him. Later in her testimony, Richey

testified that although Father had her telephone number for a year, Father had

called “maybe four or five” times. Based on what she had seen and heard, she

expressed concern about the children being with Father.


                                         10
          Richey hopes to adopt all of the children. When asked what she and her

husband have planned for the children, Richey said “[g]ood education; well taken

care of; trips; just basically fun; and, of course, education. Got to have that

education.” Richey also stated that one of her grandchildren is best friends with

A.C., K.L.C. III, and L.C. and “[the grandchildren] come and stay the weekend and

hang out.” She also stated that the children love her husband, that L.C. follows

him around the yard, and that when her husband comes home, they all call him

PaPa. Richey testified that as long as Mother continues to do well, she will have

continued contact with the children. She agreed that Father does not check in very

often. Regarding financial assistance, Richey said she received $20 from Mother

once but that recently she has not gotten anything from either parent.

          Richey also recalled that she heard Father state, “Well, I’m not coming to

steal my kids.” A month later, she heard from Mother who said that Father was

making threats to her that he was going to move down here and steal the kids.

Richey identified a text message she received from Father, which included a

picture of his new daughter and a message that he wanted his kids to meet their

sister.

          April Ross

          Father’s mother, April Ross, testified that Father currently lives in a trailer

park in Dover, Pennsylvania and that Father has four children—the three that are


                                             11
the subject of this suit and a fourth child in Pennsylvania. Ross testified that

Father moved back to Pennsylvania in April 2018 and works full time in plumbing

and heating. Ross said she did not know that Mother and Father were violent

toward each other.

      On cross-examination, Ross stated that Father’s children were nine, five, and

four-years old. Ross agreed that Father was not paying child support and that

Father had received driving-under-the-influence offenses in 2008 and 2018. Ross

agreed that Father arrived to live with her in Pennsylvania in April 2018 and that

he arrived without his children.    When asked about a 2006 arrest for public

lewdness stemming from having a woman give Father a hand job in a restaurant,

Ross agreed that she heard about the incident. Ross had also heard Father threaten

Mother with punching her in the face. After Ross said she had not heard Father

threaten to kill Mother, the Department played exhibit 12, a phone call recording of

Father threatening to kill Mother. Ross admitted that she understood why the

Department would have concerns with returning the children to Father.           She

admitted that Father likes to drink but that he did not use drugs. She stated that

Father was not at trial because he had work and had warrants for his arrest, but he

knew about the trial. She agreed that Father had made no attempts to visit his

children in Texas.




                                        12
      At the close of trial, the trial court stated it was terminating Father’s parental

rights pursuant to subsection 161.001(b)(1)(D) and (O) and that termination was in

the children’s best interests. On December 16, 2019, the trial court entered a

written order that terminated Father’s parental rights pursuant to subsection

161.001(b)(1)(D) (endangering physical or emotional well-being of child), (N)

(constructive abandonment), (O) (failure to comply with court order), and (P)

(controlled substance).

      Father filed a timely notice of appeal.

                            Sufficiency of the Evidence

      In his second issue on appeal, Father argues that the evidence is legally and

factually insufficient to support the trial court’s finding that he committed one of

the predicate acts under subsection 161.001(b)(1)(D), (N), (O), and (P).

A.    Standard of Review and Applicable Law

      Protection of the best interest of the child is the primary focus of the

termination proceeding in the trial court and our appellate review. See In re A.V.,

113 S.W.3d 355, 361 (Tex. 2003). A parent’s rights to the “companionship, care,

custody, and management” of his or her child is a constitutional interest “far more

precious than any property right.” Santosky v. Kramer, 455 U.S. 745, 758–59

(1982); see In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). Accordingly, we strictly




                                          13
scrutinize termination proceedings and strictly construe the involuntary termination

statutes in favor of the parent. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985).

      In a case to terminate parental rights under Texas Family Code section

161.001, the Department must establish, by clear and convincing evidence, that

(1) the parent committed one or more of the enumerated acts or omissions

justifying termination and (2) termination is in the best interest of the child. TEX.

FAM. CODE § 161.001(b). Clear and convincing evidence is “the measure or

degree of proof that will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.”           Id.

§ 101.007; In re J.F.C., 96 S.W.3d 256, 264 (Tex. 2002). Only one predicate

finding under section 161.001(b)(1) is necessary to support a judgment of

termination when there is also a finding that termination is in the child’s best

interest. In re A.V., 113 S.W.3d at 362.

      When reviewing the legal sufficiency of the evidence in a case involving

termination of parental rights, we determine whether the evidence is such that a

factfinder could reasonably form a firm belief or conviction that there existed

grounds for termination under section 161.001(b)(1) and that termination was in

the best interest of the child. See TEX. FAM. CODE § 161.001(b)(1), (2); In re

J.F.C., 96 S.W.3d at 266. In doing so, we examine all the evidence in the light

most favorable to the finding, assuming the “factfinder resolved disputed facts in


                                           14
favor of its finding if a reasonable factfinder could do so.” In re J.F.C., 96 S.W.3d

at 266.   We must also disregard all evidence that the factfinder could have

reasonably disbelieved or found to be incredible. Id.

      When conducting a factual sufficiency review, we consider and weigh all the

evidence including disputed or conflicting evidence. In re J.O.A., 283 S.W.3d 336,

345 (Tex. 2009). “If, in light of the entire record, the disputed evidence that a

reasonable factfinder could not have credited in favor of the finding is so

significant that a factfinder could not reasonably have formed a firm belief or

conviction, then the evidence is factually insufficient.” Id. (quoting In re J.F.C.,

96 S.W.3d at 266). We give due deference to the factfinder’s findings, and we

cannot substitute our own judgment for that of the factfinder. In re H.R.M., 209

S.W.3d 105, 108 (Tex. 2006).

      Subsection 161.001(b)(1)(D) requires the trial court to find by clear and

convincing evidence that the parent has “knowingly placed or knowingly allowed

the child to remain in conditions or surroundings which endanger the physical or

emotional well-being of the child.”        TEX. FAM. CODE § 161.001(b)(1)(D).

Inappropriate, abusive, or unlawful conduct by persons who live in the child’s

home or with whom the child is compelled to associate on a regular basis in his or

her home is part of the “conditions or surroundings” of the child’s home under

subsection (D). In re B.R., No. 01-13-00023-CV, 2013 WL 3243391, at *5 (Tex.


                                         15
App.—Houston [1st Dist.] June 25, 2013, no pet.) (mem. op.). Thus, even though

subsection (D) focuses on the child’s living environment, “parental conduct may

produce an endangering environment.” Id.

      As used in section 161.001, “‘endanger’ means more than a threat of

metaphysical injury or the possible ill effects of a less-than-ideal family

environment.” Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.

1987). In this context, endanger means to expose a child to loss or injury or to

jeopardize a child’s emotional or physical well-being. Id.; see In re M.C., 917

S.W.2d 268, 269 (Tex. 1996).

      The Department does not need to establish that a parent intended to

endanger a child to support termination based on endangerment. See In re M.C.,

917 S.W.2d at 270. Nor is it necessary to establish that the parent’s conduct was

directed at the child or caused actual harm; rather, it is sufficient if the parent’s

conduct endangers the child’s well-being. See Boyd, 727 S.W.2d at 534; Walker v.

Tex. Dep’t of Fam. & Protective Servs., 312 S.W.3d 608, 616–17 (Tex. App.—

Houston [1st Dist.] 2009, pet. denied). Danger to a child’s well-being may be

inferred from parental misconduct. Boyd, 727 S.W.2d at 533. “As a general rule,

conduct that subjects a child to a life of uncertainty and instability endangers the

physical and emotional well-being of a child.” In re R.W., 129 S.W.3d 732, 739

(Tex. App.—Fort Worth 2004, pet. denied).


                                         16
      “Domestic violence, want of self-control, and propensity for violence may

be considered as evidence of endangerment.” In re J.I.T.P., 99 S.W.3d 841, 845

(Tex. App.—Houston [14th Dist.] 2003, no pet.); accord In re S.R., 452 S.W.3d

351, 361 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). Violence does not

have to be directed toward the child or result in a final conviction—“Texas courts

routinely consider evidence of parent-on-parent physical abuse in termination cases

without specifically requiring evidence that the conduct resulted in a criminal

conviction.” In re V.V., 349 S.W.3d 548, 556 (Tex. App.—Houston [1st Dist.]

2010, pet. denied). Conduct of a parent in the home can create an environment that

endangers the physical and emotional well-being of a child. In re W.S., 899

S.W.2d 772, 776 (Tex. App.—Fort Worth 1995, no writ). For example, abusive or

violent conduct by a parent or other resident of a child’s home may produce an

environment that endangers the physical or emotional well-being of a child. See

id. at 776–77. Evidence that a person has engaged in abusive and violent conduct

in the past permits an inference that the person will continue to engage in violent

behavior in the future. Jordan v. Dossey, 325 S.W.3d 700, 724 (Tex. App.—

Houston [1st Dist.] 2010, pet. denied).       Termination is permissible under

subsection (D) if the Department proves that the parent’s conduct caused a child to

be placed or remain in an endangering environment, and, under subsection (D),

termination may be based upon only a single act or omission. Id. at 764. A


                                        17
factfinder may also infer that a parent’s lack of contact with the child and absence

from the child’s life endangered the child’s emotional well-being. Id. at 765

(citing In re R.A.G., 545 S.W.3d 645, 652 (Tex. App.—El Paso 2017, no pet.)).

B.    Analysis

      Father argues that the Department did not present any evidence that he

“knowingly placed or knowingly allowed his children to remain in conditions or

surroundings which endangered the physical or emotional well-being of the

children” or that he “knew the children’s environment created a potential for

danger and no evidence that Appellant was aware of the danger but consciously

disregarded it.” Appellant maintains that he had moved to Pennsylvania in 2017

while his children remained in Texas and that the cause of the children’s removal

in 2018 had nothing to do with him. Although Mennen testified that Father

suspected Mother’s drug use, Father lived in Pennsylvania and had no personal

knowledge or any evidence, “just mere suspicion.”

      The Department responds that substantial evidence exists in the record to

support the subsection (D) predicate ground. We agree with the Department.

      The evidence shows that Mother and her three children all tested positive for

drugs. When asked if he was aware of drug use, Father admitted to Mennen that

he had his suspicions about Mother’s drug use.        The evidence further shows

substantial violence by Father toward Mother, both before and during the


                                        18
Department’s investigation. Mother testified that domestic violence occurred five

years into their marriage, after A.C. and K.LC. III were born, and she recalled an

incident in which Father punched her and knocked her out after they had an

argument.    She described the violence as occurring every other week in the

beginning and then daily, toward the end of the marriage.

      Mother testified that Father threatened her with assaults during the marriage

and that death threats occurred even after he moved to Pennsylvania. Mother

testified that after Father left, he would say “if he can’t have me, nobody can. And

he would make sure of it.”

      When asked if Father had ever been physically violent with the children,

Mother answered, “He was very hard on them, as far as, like, spankings and

punishment, very hard on them.” When asked if she thought Father was excessive

with the children, Mother testified, “I think he was a little over the line sometimes.

It caused a lot of our fights because I would tell him, ‘You don’t need to do this.

You need to stop.’ And he would just really beat their ass.”

      When asked about Mother’s concerns about Father, Mennen testified that

“[s]he didn’t think he would take care of the kids,” Father “had an alcohol

problem,” he “wouldn’t stop drinking,” she “described him as violent” and he

“beats their asses raw.” He further testified that “I want to say there were two

incidents where he threatened to kill her prior to the investigation and one incident


                                         19
where she told me he threatened to kill her during the investigation. She told me

that he had raped her in the past and she believed that he was on probation at that

time for DUI.”

      Mennen also testified to an incident when Father and Mother were driving

next to each other and Father “made a gesture of a gun to a head and he was like

cocking the trigger with his thumb. [Mother] called him and asked if he was

serious. He said he was, that he was going to kill her and he had a plan to do it.”

Mennen testified that he thought the children were in Mother’s car when this

incident occurred.

      Officer Malmstrom testified that he made a report of Father’s terroristic

threat against Mother around November 2017, based on a phone recording

provided by Mother, in which Father stated that he was going to “beat her up and I

believe he was going to shoot her, if I remember” and “he said he was going to

assault her and kill her, shoot her.”       Malmstrom testified that based on this

incident, he issued a warrant for terroristic threat.

      The Department played the phone recording at trial, and Officer

Malmstrom’s police report was admitted, which included Officer Malmstrom’s

statement:

             When [Father] called he asked [Mother] who she was texting.
             When [Mother] wouldn’t tell him who she was texting, [Father]
             then stated, ‘when I see you, there ain’t no one in hell going to
             stop me from beating the shit out of you, [Mother].’
                                           20
             [Mother] asked him ‘so you’re going to beat the shit out of me
             because you want to know who I was texting?’

             [Father] then stated ‘I’m going to beat the living piss out of
             you. I’m going to beat you so hard that your fucking mom
             won’t even recognize you.’

             [Mother] asked ‘so you’re going to beat me up instead of kill
             me this time?’ ‘That’s one step in a better direction I guess.’

             [Father] then stated ‘no [I’m] going to end up killing you, [I’m]
             going to pull my gun out and shoot you square in the fucking
             face.’

      The police report also indicates that on July 14, 2017, a warrant was issued

for Father for terroristic threat of a family/household member.

      April Ross, Father’s Mother, agreed that Father was not paying child

support, arrived in Pennsylvania without his children, and that Father had

threatened to kill Mother. Ross confirmed that Father had received DUI offenses

in 2008 and 2018 and was arrested for public lewdness from having a woman give

Father a hand job in a restaurant. Ross admitted that she understood why DFPS

would have concerns with returning the children to Father and she agreed that

Father made no attempts to come to Texas to see his children.

      When asked if Father had made any threats to take the children during the

course of the case, Richey recalled Father’s comment, “Well, I’m not coming to

steal my kids.” Richey then heard a month later from Mother than Father was

making threats to her that he was going to move down here and steal the kids.
                                         21
      The foregoing evidence establishes that Father had been violent toward

Mother both before and after the Department’s investigation, had threatened her

with violence and death on multiple occasions leading to multiple warrants for his

arrest, suspected Mother’s drug use, had been arrested for public lewdness, left his

children in Texas and moved to Pennsylvania, had not visited his children since he

left, and had threatened to steal his children during the course of the case. Viewing

the evidence in the light most favorable to the trial court’s finding, we conclude

that the trial court could have formed a firm belief or conviction that Father had

knowingly placed or knowingly allowed the children to remain in conditions or

surroundings which endangered the physical or emotional well-being of the

children in violation of subsection 161.001(b)(1)(D). See Jordan, 325 S.W.3d at

724 (“Abusive and violent criminal conduct by a parent can produce an

environment that endangers the well-being of a child.”); In re J.T.G., 121 S.W.3d

117, 125 (Tex. App.—Fort Worth 2003, no pet.) (holding that abusive or violent

conduct by parent supports conclusion that child’s surroundings endanger his

physical or emotional well-being pursuant to subsection 161.001(b)(1)(D)); In re

R.A.G., 545 S.W.3d at 652 (stating that factfinder can infer from parent’s lack of

contact with child and parent’s absence from child’s life that such behavior

endangered child’s emotional well-being); see also In re E.N.C., 384 S.W.3d 796,

803 (Tex. 2012) (stating that endangering conduct need not be directed toward


                                         22
child). Moreover, in view of the entire record, we conclude that the disputed

evidence is not so significant as to prevent the trial court from forming a firm

belief or conviction that Father had knowingly placed or knowingly allowed the

children to remain in conditions or surroundings which endangered the physical or

emotional well-being of the children in violation of subsection 161.001(b)(1)(D).

      Because we conclude that the evidence is legally and factually sufficient to

support the trial court’s finding under section 161.001(b)(1)(D), we do not address

Father’s arguments that the evidence is legally and factually insufficient to support

the trial court’s findings under subsections (N), (O), and (P). See In re P.W., 579

S.W.3d 713, 728 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (declining to

address subsection (D) after finding legally and factually sufficient evidence of

subsection (E)).

      We overrule Father’s second issue.

                                      Best Interest

      In his third issue, Father argues that legally and factually insufficient

evidence supports a finding that termination of his parental rights was in the best

interest of his children.

A.    Applicable Law

      There is a strong presumption that the best interest of a child is served by

keeping the child with a parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006); In re


                                         23
D.R.A., 374 S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.] 2012, no pet.).

Prompt and permanent placement of the child in a safe environment is also

presumed to be in the child’s best interest. TEX. FAM. CODE § 263.307(a).

      Courts may consider the following non-exclusive factors in reviewing the

sufficiency of the evidence to support the best-interest finding: the desires of the

child; the present and future physical and emotional needs of the child; the present

and future emotional and physical danger to the child; the parental abilities of the

persons seeking custody; the programs available to assist those persons seeking

custody in promoting the best interest of the child; the plans for the child by the

individuals or agency seeking custody; the stability of the home or proposed

placement; acts or omissions of the parent which may indicate the existing parent-

child relationship is not appropriate; and any excuse for the parent’s acts or

omissions. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). This list of

factors is not exhaustive, however, and evidence is not required on all the factors to

support a finding that terminating a parent’s rights is in the child’s best interest.

Id.; In re D.R.A., 374 S.W.3d at 533.

      In addition, the Texas Family Code sets out factors to be considered in

evaluating the parent’s willingness and ability to provide the child with a safe

environment, including: the child’s age and physical and mental vulnerabilities;

whether there is a history of abusive or assaultive conduct by the child’s family or


                                         24
others who have access to the child’s home; the willingness and ability of the

child’s family to seek out, accept, and complete counseling services and to

cooperate with and facilitate an appropriate agency’s close supervision; the

willingness and ability of the child’s family to effect positive environmental and

personal changes within a reasonable period of time; whether the child’s family

demonstrates adequate parenting skills, including providing the child with

minimally adequate health and nutritional care, a safe physical home environment,

and an understanding of the child’s needs and capabilities; and whether an

adequate social support system consisting of an extended family and friends is

available to the child. TEX. FAM. CODE § 263.307(b); In re R.R., 209 S.W.3d at

116.

       Courts may consider circumstantial evidence, subjective factors, and the

totality of the evidence as well as the direct evidence when conducting the best-

interest analysis. See In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio

2013, pet. denied). Evidence supporting termination under one of the predicate

grounds listed in section 161.001(b)(1) may also be considered in support of a

finding that termination is in the best interest of the child. See In re C.H., 89

S.W.3d 17, 28 (Tex. 2002) (holding same evidence may be probative of both

section 161.001(b)(1) grounds and best interest).      A parent’s past conduct is

probative of his future conduct when evaluating the child’s best interest. See In re


                                        25
O.N.H., 401 S.W.3d 681, 684 (Tex. App.—San Antonio 2013, no pet.); see also

Jordan, 325 S.W.3d at 724.        A factfinder may also infer that past conduct

endangering the well-being of a child may recur in the future if the child is

returned to the parent when assessing the best interest of the child. In re D.M., 452

S.W.3d 462, 471 (Tex. App.—San Antonio 2014, no pet.) (citing In re B.K.D., 131

S.W.3d 10, 17 (Tex. App.—Fort Worth 2003, pet. denied)).

B.    Analysis

      Regarding the children’s desires, Mennen’s affidavit attached to the petition

to terminate parental rights stated that when Father was leaving for Pennsylvania in

2017, A.C. wanted him to stay, but Father told her no. Richey also testified that in

Father’s last phone call, K.L.C. III hung up on Father. No other evidence was

presented on the children’s current desires. The evidence further showed that

Father had not seen his children since he moved to Pennsylvania and that he had

very little communications with them. Although some testimony indicated that he

did not visit his children because of his outstanding warrants, no evidence was

presented as to why he did not have more communication with them. See K.M. v.

Tex. Dep’t of Family & Protective Servs., 388 S.W.3d 396, 405 (Tex. App.—El

Paso 2012, no pet.) (discussing parents’ failure to visit child as factor supporting

finding that termination was in child’s best interest). This factor does not weigh in

favor of or against terminating parental rights.


                                          26
      Regarding the children’s emotional and physical needs now and in the

future, and the possible emotional and physical danger to them now and in the

future, the trial court heard evidence of Father’s repeated domestic violence

directed toward Mother. See generally In re O.N.H., 401 S.W.3d at 684 (stating

that past conduct is probative of future conduct when evaluating child’s best

interest). The trial court could have concluded that Father’s pattern of repeated

domestic violence showed that he “was not willing and able to provide the child

with a safe environment—a primary consideration in determining the child’s best

interest.” See In re A.C., 394 S.W.3d 633, 642 (Tex. App.—Houston [1st Dist.]

2012, no pet.); TEX. FAM. CODE § 263.307(b). The evidence also showed that

Father repeatedly threatened to harm or kill Mother, which resulted in warrants for

terroristic threats. See In re J.I.T.P., 99 S.W.3d at 846 (stating domestic violence,

even when child is not intended victim, supports finding that termination is in

child’s best interest); In re L.W., No. 01-18-01025-CV, 2019 WL 1523124, at *19

(Tex. App.—Houston [1st Dist.] Apr. 9, 2019, pet. denied) (mem. op.) (noting that

history of domestic violence supports finding that termination was in child’s best

interest); TEX. FAM. CODE § 263.307(b)(7) (considering whether parent has history

of violent or abusive conduct as factor in best-interest analysis). The trial court

was entitled to find that this factor weighed in favor of terminating parental rights.




                                          27
       Regarding parental abilities of the parent seeking custody, the evidence

showed that Father failed to comply with nearly every provision of his service

plan.4 See In re J.-M.A.Y., Nos. 01-15-00469-CV & 01-15-00589-CV, 2015 WL

6755595, at *7 (Tex. App.—Houston [1st Dist.] Nov. 5, 2015, pet. denied) (mem.

op.) (“[A] factfinder may infer from a parent’s failure to take the initiative to

complete the services required to regain possession of [his] child[ ] that [ ]he does

not have the ability to motivate [him]self to seek out available resources needed

now or in the future.”); In re T.L.S. and E.A.S., No. 01-12-00434-CV, 2012 WL

6213515, at *7 (Tex. App.—Houston [1st Dist.] Dec. 13, 2012, no pet.) (mem. op.)

(considering whether parent completed all services under FSP in determining best

interest).

       Mother’s testimony indicated that Father’s behavior with the children led to

their disagreements and that sometimes he crossed a line. Mennen recalled Mother

saying that Father “beat their asses raw.” The evidence also showed that Father

moved to Pennsylvania despite his daughter’s pleas for him to stay, he had not

returned to see his children, and he had very little communication with them. See

K.M., 388 S.W.3d at 405 (discussing parents’ failure to visit child as factor

supporting finding that termination was in child’s best interest). In contrast to this


4
       In its February 25, 2019 report, CASA stated that it had received a certificate of
       completion of a substance abuse treatment program.

                                           28
evidence, witnesses testified that the children were happy, healthy, and thriving in

their foster home, and the foster family planned to adopt them. The trial court was

entitled to find that this factor weighed in favor of terminating parental rights.

      Regarding the plans for the children, Twila Richey testified that she and her

husband had been caring for the children for the prior 18 months, the boys’ speech

delays had improved, and she hoped to adopt all of the children. Her plans for the

children included “[g]ood education; well taken care of; trips; just basically fun;

and, of course, education. Got to have that education.” Twila also testified that as

long as Mother continues to do well, she will have continued contact with the

children. Other than testimony that Father has a job and lives in a trailer park, no

evidence showed Father’s plans for the children. Because Father presented no

evidence of future plans for the children and Richey expressed plans to adopt the

children and give them a good education, the trial court was entitled to find that

this factor weighed in favor of terminating parental rights.

      Regarding acts or omissions of the parent, substantial evidence showed that

Father committed domestic violence against Mother throughout the marriage. The

evidence also showed that Father had two DUI complaints, a prior arrest for public

lewdness, and had two open warrants for terroristic threats against Mother in

Texas. The evidence further showed that Father had very little communication

with his children since moving to Pennsylvania and had not visited his children


                                          29
since he left Texas. The trial court was entitled to find that this factor weighed in

favor of terminating parental rights.

      Regarding any excuses for his acts or omissions, Father did not appear at

trial or participate by any other means. The record is therefore silent as to any

excuse for his domestic violence, threats, public lewdness arrest, and DUI

complaints. Regarding his sporadic communication with his children and his

failure to visit them, the record reflects that Father was told that if he came to

Texas, he would be arrested for his outstanding warrants. Although Father may

have had some plausible reason to avoid Texas, the overwhelming weight of the

evidence shows that the trial court was entitled to find that this factor weighed in

favor of terminating parental rights.

      Viewing the evidence in the light most favorable to the trial court’s finding,

we conclude that the trial court could have formed a firm belief or conviction that

termination of Father’s parental rights is in the children’s best interest. See In re

J.I.T.P., 99 S.W.3d at 846 (stating domestic violence supports finding that

termination is in child’s best interest even when child is not victim of violence); In

re J.O.A., 283 S.W.3d at 344 (citing In re J.F.C., 96 S.W.3d at 266); In re J.M.T.,

519 S.W.3d 258, 270 (Tex. App.—Houston [1st Dist.] 2017, pet. denied) (noting

that placement in safe, stable foster home where child was doing well was relevant

to child’s emotional and physical needs and stability of home or proposed


                                         30
placement and therefore supported trial court’s best-interest finding); Rogers v.

Dep’t of Family & Protective. Servs., 175 S.W.3d 370, 378 (Tex. App.—Houston

[1st Dist.] 2005, pet. dism’d w.o.j.) (considering successful foster placement and

possibility of adoption by foster parents supported determination that termination

of parental rights was in children’s best interest). In view of the entire record, we

conclude that the disputed evidence is not so significant as to prevent the trial court

from forming a firm belief or conviction that termination of Father’s parental rights

is in the children’s best interest. See In re J.O.A., 283 S.W.3d at 345 (citing In re

J.F.C., 96 S.W.3d at 266).       Accordingly, we hold that legally and factually

sufficient evidence supports the trial court’s best interest finding.

      We overrule Father’s third issue.

             Appointment of Department as Sole Managing Conservator

      In his fourth issue, Father argues that the trial court abused its discretion in

appointing a non-parent, the Department, as sole conservator of the children.

      When the parents’ rights are terminated, the trial court must appoint “a

suitable, competent adult, DFPS, or a licensed child-placing agency as managing

conservator of the child.” TEX. FAM. CODE § 161.207(a); see In re M.M.M., No.

01-16-00998-CV, 2017 WL 2645435, at *17 (Tex. App.—Houston [1st Dist.] June

16, 2017, no pet.) (mem. op.). We review conservatorship determinations for an

abuse of discretion and will reverse one only if the trial court’s decision is arbitrary


                                           31
and unreasonable. In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007); see also A.C.,

394 S.W.3d at 644.

      An order terminating the parent-child relationship divests the parent of all

legal rights and duties with respect to the child. TEX. FAM. CODE § 161.206(b).

Once we overrule a parent’s challenge to a termination order, the trial court’s

appointment of the Department as sole managing conservator may be considered a

“consequence of the termination pursuant to Family Code section 161.207.” In re

A.S., 261 S.W.3d 76, 92 (Tex. App.—Houston [14th Dist.] 2008, pet. denied).

      Because we have overruled Father’s challenges to the trial court’s order

terminating his parental rights, the order has divested Father of his legal rights and

duties related to the children. See TEX. FAM. CODE § 161.206(b); In re D.K.W., Jr.,

No. 01-17-00622-CV, 2017 WL 6520439, at *5 (Tex. App.—Houston [1st Dist.]

Dec. 21, 2017, pet. denied) (mem. op.). As a result, Father does not have standing

to challenge the portion of the order appointing the Department as permanent

managing conservator of the children because any alleged error could not

injuriously affect his rights. D.K.W., 2017 WL 6520439, at *5.

      We overrule Father’s fourth issue.

                             Ineffective Assistance of Counsel

      In his first issue, Father argues that he received ineffective assistance of

counsel before, during, and after trial.


                                           32
A.    Applicable Law and Standard of Review

      Parents who cannot afford to retain counsel in Texas parental-termination

cases enjoy a right to appointed, effective counsel. In re M.S., 115 S.W.3d 534,

544 (Tex. 2003). We apply the established Strickland test in parental-termination

proceedings. Id. at 545 (citing Strickland v. Washington, 466 U.S. 668 (1984)).

Strickland imposes a two-pronged standard to establish an ineffective-assistance

claim. First, the parent must show that counsel’s performance was deficient.

Strickland, 466 U.S. at 687. This requires showing that counsel made errors so

serious that counsel was not functioning as the “counsel” guaranteed by the Sixth

Amendment. Id. Second, the parent must show that the deficient performance

prejudiced the case. Id. This requires showing that counsel’s errors were so

serious as to deprive the party of a fair trial—a trial whose result is reliable. Id. In

other words, a parent must show that (1) counsel’s performance was deficient and

(2) the deficient performance prejudiced the parent’s case. In re M.S., 115 S.W.3d

at 545.

      To determine whether representation was deficient, we must consider all of

the circumstances surrounding the case and determine whether counsel was

“reasonably effective.” Id. In doing so, we afford great deference to counsel’s

performance, indulging “a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.” Id. (quoting Strickland, 466


                                          33
U.S. at 689). Only if counsel’s conduct is “so outrageous that no competent

attorney would have engaged in it” will we find such performance deficient. Id.

(quoting Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001)).

      In conducting the harm analysis under the second prong of Strickland,

reviewing courts must determine whether there is a reasonable probability that, but

for the deficient performance, the result of the proceeding would have been

different.   In re M.S., 115 S.W.3d at 550.       In this context, “[a] reasonable

probability is a probability sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694. Thus, the parent must also show that “counsel’s

deficient performance prejudiced the defense.” In re J.O.A., 283 S.W.3d 336, 344

(Tex. 2009) (quoting Strickland, 466 U.S. at 687).

      An allegation of ineffective assistance of counsel in a termination

proceeding must be firmly founded in the record, and the record must affirmatively

demonstrate the alleged ineffectiveness and the resulting harm. In re L.G.R., 498

S.W.3d 195, 209 (Tex. App.—Houston [14th Dist.] 2016, pet. denied). We may

not speculate and find trial counsel ineffective when the record is silent regarding

counsel’s reasons for his actions. In re Z.M.R., 562 S.W.3d 783, 793–95 (Tex.

App.—Houston [14th Dist.] 2018, no pet.) (mem. op.). Father bears the burden of

demonstrating a reasonable probability his parental rights would not have been




                                        34
terminated if not for his trial counsel’s conduct. See In re V.V., 349 S.W.3d at

559–60.

B.    Analysis

      Father argues that the following acts by his trial counsel constituted

ineffective assistance: (1) Counsel failed to seek disqualification of counsel for

Intervenors; (2) Counsel failed to admit any relevant evidence on behalf of

Appellant, save and accept the testimony of one witness, and even in that counsel

failed to flush out the relevant testimony of that witness, and all exhibits offered by

counsel were deemed illegible; (3) Counsel failed to object to harmful evidence at

trial; (4) Counsel failed to move for a continuance based on pending charges;

(5) Counsel instructed her client not to speak with the Department or CASA, and

additionally instructed CASA and the Department not to speak to her client.

Counsel then failed to ensure the information necessary to protect Appellant’s

parental rights was communicated; (6) Counsel failed to ensure that Appellant

received, reviewed, and understood the family service plan ordered by the Court;

(7) Counsel failed to object to discovery; (8) Counsel failed to file a motion to

change placement following the completion of ICPC’s on the children’s

grandparents; (9) Counsel failed to have her client appear at trial by telephone; and

(10) Counsel “Agreed as to Form” the Order of Termination, which based the

termination of parental rights on grounds of 162.001(b)(1)(D), (O), (N), and (P),


                                          35
which had not been orally ruled on at trial. At trial, termination was granted only

on 161.001(b)(1)(D) and (O).

      “We may not speculate to find trial counsel ineffective when the record is

silent regarding counsel’s reasons for [her] actions.” In re F.L.H. IV, No. 04-17-

00425-CV, 2017 WL 6597829, at *15 (Tex. App.—San Antonio Dec. 27, 2017,

pet. denied) (mem. op.) (quoting Walker v. Tex. Dep’t of Fam. & Protective Servs.,

312 S.W.3d 608, 623 (Tex. App.—Houston [1st Dist.] 2009, pet. denied)). Our

record does not show the basis for counsel’s decisions to take and not take the

complained-of actions. Because the record is silent as to the reasons for counsel’s

conduct, we may not speculate to find counsel’s performance deficient. See

Walker, 312 S.W.3d at 623 (“We may not speculate to find trial counsel ineffective

when the record is silent regarding counsel’s reasons for his actions.”). Without

evidence about strategic reasons for counsel’s behavior, Father fails to overcome

the strong presumption that counsel’s conduct fell within the wide range of

reasonable professional assistance. See In re M.S., 115 S.W.3d at 545; see also

Strickland, 466 U.S. at 689.

      Even if Father had met Strickland’s first prong, he has failed to show that,

but for counsel’s alleged errors, the result of the proceeding would have been

different. See Strickland, 466 U.S. at 694. Other than stating, “Both prongs of the

Strickland test are shown by counsel’s numerous deficiencies before and during


                                        36
trial” and “Counsel’s performance was wholly inadequate, her performance was

deficient, and that [] deficiency prejudiced [Father’s] case[,]” Father has not

explained how, but for counsel’s allegedly deficient conduct, the result of the

proceeding would have been different.           We have already concluded that the

evidence is legally and factually sufficient to support the endangerment finding

under subsection (D) by clear and convincing evidence. We have additionally held

that the evidence is legally and factually sufficient to support the best-interest

finding against Father.   Father offers no explanation of how the trial court’s

judgment terminating his parental rights—the controlling issue in this case—would

have changed had trial counsel performed differently.

      We overrule Father’s first issue.

                                          Conclusion

      Having overruled all of Father’s issues, we affirm the trial court’s Order of

Termination.




                                                       Sherry Radack
                                                       Chief Justice


Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.



                                           37